Atkinson, J.
1. To á final judgment rendered by the court passing upon questions both of law and fact, by consent without the intervention of a jury, an assignment of error in the bill of exceptions, immediately following a copy of the judgment, which states that the defendant “contends that said judgment is error,” fails to specify any error and can not be considered. Marshall v. English-American Loan &c. Co., 127 Ga. 376 (2) (56 S. E. 449); Peavy v. Atkinson, 108 Ga. 167 (33 S. E. 956) ; Horkan v. Moultrie, 145 Ga. 588 (89 S. E. 681).
*718No. 5180.
September 18, 1926.
Scolt & HornbucMe and O. G. Reynolds, for plaintiff in error.
McElrecuth & Scolt, contra.
2. There being no sufficient assignment of error, the writ of error is dismissed. Writ of error dismissed.

All the Justices concur.